ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-13 and 15-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Taveira (US 2016/0253907 A1) teaches providing conditional access for a drone for accessing a restricted area.  Conditional access information associated with conditional access restrictions for the restricted area may be received by the drone.  The drone may compare the received conditional access information to one or more access parameters for the drone.  The drone may access the restricted area based on the comparison of the received conditional access information and the access parameter.  A drone may take corrective action when the received conditional access information does not permit access to the restricted area based on the access parameter for the drone. 
In regarding to independent claims 1 and 11, Taveira taken either individually or in combination with other prior art of record fails to teach or render obvious a method or an apparatus for supporting flight restriction, comprising: generating a flight-restriction zone using one or more flight-restriction strips, wherein each fight-restriction strip is defined using a geometric shape, and the geometric shape is an area encompassed by a first circle and a second circle and lines running tangent to the first circle and the second circle; and causing a UAV to take one or more flight response measures based on at least one of an assessed location, or an assessed movement characteristic of the UAV relative to the one or more flight-restriction strips.



one another to fill in the polygon.
In regarding to independent claims 22 and 24, Taveira taken either individually or in combination with other prior art of record fails to teach or render obvious a method or an apparatus for supporting flight restriction, comprising: generating a flight-restriction zone using one or more flight-restriction strips; and causing a UAV to take one or more flight response measures based on at least one of an assessed location, or an assessed movement characteristic of the UAV relative to the one or more flight-restriction strips; and wherein the assessed movement characteristic of the UAV comprises a detected flight-restriction strip of the one or more flight-restriction strips that the UAV is most likely to approach, an estimated amount of time at which the UAV approaches the flight-restriction strip, a time or distance at which the UAV begins to experience a flight response measure prior to reaching the flight-restriction strip that is determined based on the estimated amount of time, and the flight response measure includes decelerating the UAV or changing a direction of a path of the UAV to prevent the UAV from entering the flight-restriction strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 21, 2022